Mr. JUSTICE TRAPP delivered the opinion of the court: Plaintiff appeals a judgment for defendant entered following a bench trial. The trial court found that plaintiff had failed to sustain his burden of proof that defendant was guilty of negligence which proximately caused plaintiff’s personal injury and property damage. The automobile driven by defendant struck that of plaintiff in rear as both parties were travelling south in the right-hand lane of a four-lane highway. There is conflicting evidence of the intensity of a snowstorm, plaintiff testifying that it was a “mild snow” in flurries, while all of the other witnesses testified that visibility was near zero and the pavement snow covered. The collision occurred almost immediately after a tractor-trailer passed both vehicles. In doing so, it threw up snow clouds and snow blew from the top of the trailer so as to obscure the vision of each party for some seconds. The issue of fact here is whether such occurrences caused plaintiff to suddenly slow his car by applying the brakes so that defendant drove into it. The court stated that it did not accept plaintiff’s testimony at the trial that he did not apply his brakes or slow his car suddenly. Plaintiff’s credibility was tested by the testimony of a State trooper and of the defendant that plaintiff had made contrary statements at the scene. The court also concluded that the evidence showed that defendant was driving at a reasonable speed and slowed such speed as the trailer was passing. The issues and the credibility of the witnesses were for the trier of the fact. We find nothing in tire record which shows such verdict as contrary to the manifest weight of the evidence. Schulenburg v. Signatrol, Inc., 37 Ill.2d 352, 226 N.E.2d 624. The judgment is affirmed. Affirmed. SMITH, J., and SIMKINS, P. J., concur.